DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0377717 to Rollin et al. (Rollin).
As to Claim 1:
Rollin discloses, in FIGs. 1, 2, & 3:
a method for determining a temperature of at least one electronic switching element by a temperature measuring circuit comprising 
at least one electronic module (202) having a first electronic switching element (10) and a second electronic switching element (4), 
wherein the first and second electronic switching elements are configured so as to block a current flow in one direction in a first switching position (¶ [0139]), 
the method comprising the steps of: 
a) turning off the first electronic switching element and turning on the second electronic switching element (¶ [0139]); 
b) coupling a voltage measuring unit (222) to the electronic module (¶ [0140]); 
c) measuring a voltage drop across the second electronic switching element (¶ [0140]); 
d) determining a current intensity of a current flowing through the second electronic switching element (¶ [0141]); and 
e) ascertaining the temperature of the second electronic switching element with the inclusion of the measured voltage drop and the determined current intensity (¶ [0141]).  
As to Claim 2:
Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
turning on an electronic switching unit (26, 28) in order to couple the voltage measuring unit to the electronic module (¶ [0079],  ¶ [0083] - ¶ [0086]), 
wherein the electronic switching unit is configured so as to block a current flow in one direction in a first switching position (¶ [0083] - ¶ [0086]).  
As to Claim 3:
Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
driving, via a controller (¶ [0059],  ¶ [0076],  ¶ [0081],  ¶ [0113]), at least one of the first and second electronic switching elements and/or the electronic switching unit (¶ [0139]).  
As to Claim 4:
Rollin further discloses, in FIGs. 1, 2, & 3:
further comprising the step of: 
driving, via a controller (¶ [0059],  ¶ [0076],  ¶ [0081],  ¶ [0113]), both the first and second electronic switching elements and the electronic switching unit (¶ [0139]).  
As to Claim 5:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein after step d), 
the voltage measuring unit is decoupled from the electronic module before the second electronic switching element is turned off and the first electronic switching element is turned on (¶ [0034],  ¶ [0131] - ¶ [0132],  ¶ [0140] - ¶ [0141]).  
As to Claim 6:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein a resistance value of the second electronic switching element is determined from the measured voltage drop (¶ [0131] - ¶ [0132]) and the determined current intensity (¶ [0129] - ¶ [0130]), 
wherein the resistance value is used for determining the temperature of the second electronic switching element (¶ [0079] - ¶ [0081],  ¶ [0099] - ¶ [0103],  ¶ [0129] - ¶ [0132],  ¶ [0140] - ¶ [0141]).  
As to Claim 7:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the temperature is ascertained on the basis of a functional relationship or is taken from a table of values (¶ [0141]).  
As to Claim 8:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein at least the electronic switching unit comprises a field effect transistor (56, 66;  ¶ [0085] - ¶ [0086]).  
As to Claim 9:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the field effect transistor is a MOSFET (FIG. 1;  56, 66;  ¶ [0085] - ¶ [0086])  
As to Claim 10:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the field effect transistor is an SiC MOSFET (¶ [0158]).  
As to Claim 11:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the current intensity of the current flowing through the second electronic switching element is determined by way of the measurement of a current through a load (52, 54, 62, 64;  ¶ [0085] - ¶ [0087]).  
As to Claim 13:
Rollin discloses, in FIGs. 1, 2, & 3:
an electronic assembly for determining a temperature of at least one electronic switching element, comprising: 
at least one electronic module (FIG. 2;  202) having a first electronic switching element (10) and a second electronic switching element (4), 
wherein an electronic switching unit (FIG. 1;  26, 28;  ¶ [0079]) is provided, 
which is turned off in a first switching position (¶ [0083] - ¶ [0086]) and is turned on in a second switching position (¶ [0083] - ¶ [0086]), 
such that a voltage measuring unit (222;  ¶ [0140]) is coupled to the electronic module such that the voltage measuring unit taps off a voltage across the second electronic switching element (¶ [0140]), 
a current measuring unit (220) is provided, 
which is configured to measure the current intensity of a current flowing through the second electronic switching element (¶ [0108] - ¶ [0113]), and 
a control and evaluation unit is provided (¶ [0117]), 
which is designed to process the measured voltage and the determined current intensity in order to determine the temperature of the second electronic switching element (¶ [0141]).  
As to Claim 14:
Rollin further discloses, in FIGs. 1, 2, & 3:
wherein the electronic switching unit is coupled to the electronic module via an electrical line (299, 301), and 
the electrical line branches off from the electronic module between the first electronic switching element and the second electronic switching element (17, 19;  ¶ [0116]).  
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842